On the 15th of August, 1919, the county attorney of Tulsa county filed in the district court of said county an information charging this defendant, with another, of having on the 24th of April, 1919, stolen a Ford automobile in said county, the property of one F.D. Bruton.
Thereafter, on the 26th of April, 1920, the cause came on for trial before Hon. Redmond S. Cole, judge, and a jury, resulting in a verdict of guilty, leaving the punishment to the court. Thereafter, on the 4th day of May, 1920, a motion for new trial was overruled, and judgment and sentence rendered on the conviction; the defendant being sentenced to a term of imprisonment in the state penitentiary for three years.
Thereafter, on the 5th day of November, 1920, the defendant filed in this court his petition in error with case-made attached.
Section 5991, Revised Laws 1910, providing the time within which appeals must be taken in criminal cases, in part provides:
"In felony cases the appeal must be taken within six months after the judgment is rendered."
Judgment having been rendered in this case in the trial court on the 4th day of May, 1920, and the petition in error with case-made not having been filed in this court until the 5th day of November, 1920, this court never acquired jurisdiction of the appeal and the same is dismissed, and the cause remanded to the trial court, with directions to enforce the judgment. *Page 242